Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/215,784 filed on March 29, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Submitted Information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Preliminary amendments to claims were filed on March 29, 2021. Claims 31-50 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31 and 34, in combination, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,962,585 (Patent ‘585). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between combination of claims 31 and 34 of the instant application and claim 1 of Patent ‘585, would have been obvious to a person of ordinary skill in the art. This is demonstrated in the following table that shows conflicting claims side by side.

	
Application 17/215,784

Claim 31.  An imaging system, comprising: one or more cameras, each camera comprising an image sensor; a plurality of bandpass filters each having a respective passing band that permits signals between a first wavelength and a second wavelength of the respective passing band to pass to at least one image sensor in the imaging system; and one or more processors configured to process different spectral images of the same scene captured by the one or more cameras.
Claim 34.  The imaging system of claim 31, further comprising: a rotatable stage on which at least some of the plurality of bandpass filters are mounted; and a rotation mechanism configured to rotate the rotatable stage and cause at least one of the plurality of bandpass filters to align with at least one camera in the imaging system.
Patent ‘585

Claim 1.  An imaging system, comprising: one or more cameras, each camera comprising an image sensor; a plurality of bandpass filters each having a respective passing band that permits signals between a first wavelength and a second wavelength of the respective passing band to pass to at least one image sensor in the imaging system; a movable stage on which at least some of the plurality of bandpass filters are mounted; and a mechanism configured to move the movable stage and cause at least one of the plurality of bandpass filters to align with at least one camera in the imaging system.



	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31-32, 34-39, 41-46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Schechner et al., US 2004/0056966 A1 (Schechner) in view of Heffington et al., US 5,315,384 A (Heffington).
With respect to claim 31, Schechner discloses an imaging system [abstract: camera, FIG. 6m unit 502, par. 79], comprising: one or more cameras [FIG. 6, unit 502], each camera comprising an image sensor [FIG. 6, unit 608, par. 79]; a plurality of bandpass filters [FIG. 6, unit 604, par. 79] each having a respective passing band that permits signals between a first wavelength and a second wavelength of the respective passing band to pass to at least one image sensor in the imaging system [par. 169 – ref. to “color filter or other wavelength-based filter” where each color filter such as R, G and B are bandpass filters that pass wavelengths between 637-700 nm (R filter), 520-560 nm (G filter) and 450-490 nm (B filter), respectively]; and one or more processors [FIG. 6, processor 618, par. 80] configured to process different spectral images of the same scene captured by the one or more cameras [par. 80]. While selecting a spatially varying bandpass filter, as shown in FIG. 8 of Schechner, as opposed to using a plurality of separate bandpass filters, is simply a design choice, for completeness, it is noted that Heffington discloses separate color filters for use in a camera [col. 3. lines 12-15: “the light received from the scanned articles into three light ray components, which are directed through separate color-selective filters to form three preselected spectral bands of light”]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Schechner with Heffington with the motivation to devise a scan video camera that generates color video signals representing the color characteristics of articles moving through a line scan area [Heffington: col. 1, lines 12-14].
With respect to claim 32, Schechner, in view of Heffington, disclose all the limitations of claim 31. Furthermore, Heffington discloses wherein the imaging system comprises multiple cameras arranged in a linear array of cameras, one of the plurality of bandpass filters positioned in front of each camera's image sensor [col. 3, lines 15-19]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 31.
With respect to claim 34, Schechner, in view of Heffington, disclose all the limitations of claim 31 and further discloses a rotatable stage on which at least some of the plurality of bandpass filters are mounted [abstract, par. 79 – noting that motion of two objects with respect to one another is relative]; and a rotation mechanism configured to rotate the rotatable stage and cause at least one of the plurality of bandpass filters to align with at least one camera in the imaging system [abstract, par. 78].
With respect to claim 35, Schechner, in view of Heffington, disclose all the limitations of claim 34 and further discloses wherein the rotation mechanism rotates the rotatable stage to cause a different bandpass filter to align with at least one camera in the imaging system after each image is taken [par. 78 – see notes in the above rejection of claim 34].
With respect to claim 36, Schechner, in view of Heffington, disclose all the limitations of claim 31 and further discloses a movable stage on which at least some of the plurality of bandpass filters are mounted [abstract, par. 78]; and a mechanism configured to move the movable stage and cause at least one of the plurality of bandpass filters to align with at least one camera in the imaging system [par. 78].
With respect to claim 37, Schechner, in view of Heffington, disclose all the limitations of claim 36 and further discloses wherein the mechanism moves the movable stage to cause a different bandpass filter to align with at least one camera in the imaging system after each image is taken [FIG. 8, pars. 79, 81].
With respect to claim 38, Schechner, in view of Heffington, disclose all the limitations of claim 36 and further discloses wherein the movable stage is a translation stage, and the mechanism is configured to move the movable stage in an axial direction [abstract, par. 78 – see notes in the above rejection of claim 34].
With respect to claim 39, Schechner, in view of Heffington, disclose all the limitations of claim 36 and further discloses wherein the movable stage is a rotatable stage, and the mechanism is configured to rotate the movable stage [abstract, par. 78 – see notes in the above rejection of claim 34].
With respect to claim 41, Schechner, in view of Heffington, disclose all the limitations of claim 31 and further discloses wherein at least one camera in the imaging system comprises one of a charged coupled device (CCD) camera or a complementary metal-oxide semiconductor (CMOS) camera [par. 79].
With respect to claim 42, Schechner, in view of Heffington, disclose all the limitations of claim 31 and further discloses wherein the plurality of bandpass filters have non-overlapping passing bands [par. 169—ref. to “color filter or other wavelength-based filter” where each color filter such as R, G and B are bandpass filters that pass wavelengths between 637-700 nm (R filter), 520-560 nm (G filter) and 450-490 nm (B filter), respectively].
With respect to claim 43, Schechner, in view of Heffington, disclose all the limitations of claim 31 and further discloses a plurality of polarizers each having a respective passing polarization that permits signals of a polarization in a plurality of polarizations to pass to at least one image sensor in the imaging system [pars. 20, 23].
With respect to claim 44, Schechner, in view of Heffington, disclose all the limitations of claim 43 and further discloses wherein the one or more processors are further configured to analyze signal differences from signals of the plurality of polarizations to detect one or more reflecting objects [pars. 23, 78 – ref. to “imager having non-uniform polarization sensitivity characteristics” which would detect signal differences from signals of the plurality of polarizations to detect one or more reflecting objects].
With respect to claims 45-46, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 31-32, respectively. Therefore, claims 45-46 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 31-32, respectively.
With respect to claim 50, the claim is drawn to a movable object with limitations  that perform a series of steps that are commensurate in scope with steps of claim 31. Therefore, claim 50 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 31.
Claims 33, 40 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Schechner in view of Heffington, as applied to claim 31, and further in view of Olson et al., US 2006/0054782 A1 (Olson).
With respect to claim 33, Schechner in view of Heffington disclose all the limitations of claim 31. But Schechner and Heffington, alone or in combination, do not explicitly disclose wherein the imaging system comprises multiple cameras arranged in a linear array of cameras, one of the plurality of bandpass filters positioned in front of each camera's image sensor. However, Olson discloses the imaging system comprises multiple cameras arranged in a linear array of cameras, one of the plurality of bandpass filters positioned in front of each camera's image sensor [FIG. 3A, par. 327 where each element 210A-210D are separate image sensors, each having separate bandpass filter in front]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Schechner and Heffington with Olson with the motivation to devise a method and apparatus to provide for image capture with improved chromatic fidelity and quality [Olson: par. 4].
With respect to claim 40, Schechner, in view of Heffington, disclose all the limitations of claim 31. Furthermore, Olson discloses wherein at least one camera in the imaging system does not include color filters [FIG. 3A, filter 210C is an infrared filter]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 33.
With respect to claim 48, Schechner, in view of Heffington disclose all the limitations of claim 46. Furthermore, Olson discloses using the combined images to determine a depth of at least one object in the images [par. 16 – ref. to “average pixel depths”, see also par. 63]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 33.
With respect to claim 49, Schechner, in view of Heffington disclose all the limitations of claim 45. Furthermore, Olson discloses wherein the difference between the first and second wavelengths defines a bandwidth, and each of the plurality of bandpass filters has a bandwidth determined by dividing a spectral response range of one of the cameras by the number of bandpass filters [FIG. 3A , sensor behind filter 210A detects only red color with a spectral range of 700-380 = 320 nm; the number of sensor/camera that is behind 210A is 1 and spectral range divided nt the number of filters for that sensor is equal to 320; the same argument can be made for sensors and filters 210B, 210C and 210D]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 33.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Schechner in view of Heffington, as applied to claim 31, and further in view of Othman et al., US 2018/0165508 A1 (Othman).
With respect to claim 47, Schechner in view of Heffington disclose all the limitations of claim 45. But Schechner and Heffington, alone or in combination, do not explicitly disclose using at least one of computer vision and deep learning methods to detect an object in the combined images. However, Othman discloses using at least one of computer vision and deep learning methods to detect an object in the combined images [par. 252]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Schechner and Heffington with Othman with the motivation to devise a method of using machine learning to improve speed of detection by one or more sensors [Othman: par. 95].

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Rivard et al., US 2016/0323818 A1, discloses system and method for generation of digital images.
Yeoh et al., US 2017/0122725 A1, discloses light field display metrology.
Ozcan et al., US 2019/0286053 A1, discloses method and system for pixel super-resolution of multiplexed color images.
Shbtay et al., US 2016/0182821 A1, discloses thin multi-aperture imaging system.
Nichol et al., US 2015/0253487 A1, discloses reflective display system with light redirecting element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485